Citation Nr: 1823742	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include under the diagnosis of metatarsalgia.   

REPRESENTATION

Veteran represented by:	Alan A. Watt, Agent

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2007 to December 2008, from March 2010 to October 2010, from July 2011 to September 2011, from October 2012 to February 2013, from February 2013 to November 2014 and from October 2015 to May 2016.

This case comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for bilateral foot pain in November 2011.  The claim was denied in a September 2013 rating decision due to no current diagnosis.  The Veteran appealed the claim.  A statement of the case was issued in September 2014 and a Form 9 was submitted in September 2014.  After April and August 2015 VA examinations, service connection for plantar fasciitis was granted in November 2015.  The VA examinations in April and August 2015 showed only a diagnosis of plantar fasciitis.  Service connection for plantar fasciitis was granted in a November 2015 rating decision.  The Veteran filed a claim for an increased rating for plantar fasciitis in November 2016.  The Veteran underwent an additional VA foot exam in December 2016 which showed diagnoses of plantar fasciitis and metatarsalgia.  After the grant of service connection for plantar fasciitis, relevant rating code sheets continue to show that metatarsalgia as not service connected (coded as Diagnostic Code 5279).  As the claim in appellate status contemplated this diagnosis, the Board finds that the claim is still in active status.  The Board finds that an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, the claims file should be returned to the VA examiner who conducted the December 2016 examination, if available.  If that examiner is not available, an opinion should be obtained from another qualified person.  The examiner should review the claims folder and note such review in the examination report.  The need for an additional examination is up to the examiner's determination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that diagnosed foot disability, to include under the diagnosis of metatarsalgia, is attributable to service or was caused or aggravated by the Veteran's service-connected plantar fasciitis.

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for metatarsalgia.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

